AENOLD, Judge.
Defendant’s two assignments of error relate to the charge of the court. He first contends that the court shifted the burden of proof to defendant by instructing on the defense of self-defense and its applicability to the offense charged and lesser included offenses without reiterating the presumptions of innocence. We disagree. The Court repeatedly instructed that the burden of proof was oh the State, and that the defendant should be acquitted if there was any reasonable doubt of his guilt. “Eeasonable doubt” was fully defined. The charge was sufficient. State v. Flippin, 280 N.C. 682, 186 S.E. 2d 917. See also 3 Strong N. C. Index 2d, Criminal Law, § 112; pp. 4-5.
Defendant’s contention that the trial court’s definition of the defense of self-defense was erroneous is equally without merit. Eead as a whole, the language used effectively conveyed to the jury that it must determine the reasonableness of defendant’s belief in the necessity of force from the circumstances as they appeared to him at the time of the assault. See State v. Jackson, 284 N.C. 383, 200 S.E. 2d 596; cf. State v. Francis, 252 N.C. 57, 112 S.E. 2d 756.
We find no error.
No error.
Judges Vaughn and Martin concur.